OPINION — AG — THE PROVISIONS OF SECT. 5.4 OF THE RULES AND REGULATIONS ARE MANDATORY IN NATURE AND NON WAIVERABLE BY THE COMMISSIONER OF HEALTH. IT IS THE FURTHER OPINION OF THE AG THAT THE PROVISIONS OF SECT. 5.3 OF THE RULES AND REGULATIONS CONSTITUTE ADDITIONAL REQUIREMENTS TO THOSE SET FORTH IN SECT. 5.4 WHICH THE COMMISSIONER MAY IN HIS SOUND DISCRETION REQUIRE FOR CERTAIN HAZARDOUS WASTE DISPOSAL SITES. (PROMULGATE RULES AND REGULATIONS, TESTING OF SOIL SAMPLES) CITE: 63 O.S. 1971 2251 [63-2251], 63 O.S. 1971 2259 [63-2259] (JAMES R. BARNETT)